Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action filed on 12/15/2021. Claims 1-2, 7-8, 10-12, 14, 16-17 and 19 have been amended. Claims 9, 15, and 20 have been canceled. Claims 1-8, 10-14, and 16-19 are pending in this Office Action.
Information Disclosure Statement
3.	The references listed in the IDS filed 08/18/2021, 10/06/2021, 11/05/2021, and 12/30/2021 have been considered. A copy of the signed or initialed IDS is hereby attached.

                                       Terminal Disclaimer
4.	The Terminal Disclaimer filed on 02/11/2022 has been reviewed and is approved.  

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Andrew T. Oliver (Reg. No.: 62,764) on 02/10/2022 at 216-696-8730.

In claims:

Please replace claims 1, 6, 11, 13, 16, and 18 with the amended claims 1, 6, 11, 13, 16, and 18. 
Amendments to the Claims:

1.	(Currently Amended) A method for searching for entities based on trust score, the method comprising:
transmitting, from a user device, a request to search for entities in a computer network, the request including an indication of a desired trust score for the entities;
transmitting, from the user device, information regarding a current location of the user device;
receiving at the user device an indication of an entity corresponding to the current location of the entity, wherein the entity is a first entity;
wherein the indication of the entity was generated by,
accessing a database comprising a plurality of database entries corresponding to entities in the computer network, wherein each entry is associated with a trust score for at least one entity and a current location for the at least one entity; 
searching the database entries to identify the entity, wherein the entity is associated with a trust score that is better than or equal to the desired trust score;
retrieving an indication of the current location of the identified entity from the database; and
comparing the current location of the user device with the current location of the entity to determine whether the current location of the entity is within a threshold geography; and 
receiving data at the user device for generating an alert indicating a second entity and an indication of a trust score associated with the second entity, wherein the data for generating an alert was generated by,
storing the request to search for entities in a computer network; 
identifying a subset of the entities in the computer network that are associated with an activity to be performed in the future by the user; and 
updating the trust scores of a plurality of entities in the subset of the entities based on the activity to be performed in the future by the user; 
and
automatically performing, without further user input, a subsequent search of the database entries to identify the second entity associated with the trust score that is better than or equal to the desired trust score by searching the updated trust scores of the subset of entities in the computer network to identify an entity associated with an updated trust score that is better than or equal to the desired trust score.

6.	(Currently Amended) The method of claim 1, wherein each entity in the computer network is associated with at least one activity




11.	(Currently Amended) A system for searching for entities based on trust score, the system comprising:
a database comprising a plurality of database entries corresponding to entities in a computer network, wherein each entry is associated with a trust score for at least one entity and a current location for the at least one entity, and wherein the database is configured to be connected to a user device through a communication network; and
processing circuitry configured to:

	transmit information regarding a current location of the user device;
	access the database;
	search the database entries to identify an entity associated with a trust score that is better than or equal to the desired trust score;
	retrieve an indication of the current location of the identified entity from the database; 
compare the current location of the user device with the current location of the entity to determine whether the current location of the entity is within a threshold geography; and 
receive at the user device an indication of the entity corresponding to the current location of the entity, wherein the entity is a first entity; 
store the request to search for entities in a computer network;
identify a subset of the entities in the computer network that are associated with an activity to be performed in the future by a user of the user device; and 
update the trust scores of a plurality of entities in the subset of the entities based on the activity to be performed in the future by the user of the user device; 
automatically perform, without further user input, a subsequent search of the database entries to identify a second entity associated with a trust score that is better than or equal to the desired trust score by searching the updated trust scores of the subset of entities in the computer network to identify an entity associated with an updated trust score that is better than or equal to the desired trust score; and
receive data at the user device for generating an alert indicating the second entity and an indication of the trust score associated with the second entity.






16.	(Currently Amended) A non-transitory computer-readable medium comprising instructions encoded thereon for searching for entities based on trust score, the instructions comprising: 
instructions for transmitting, from a user device, a request to search for entities in a computer network, the request including an indication of a desired trust score for the entities;
	instructions for transmitting information regarding a current location of the user device;
	wherein the request to search for entities causes a remote device to execute:
instructions for accessing a database comprising a plurality of database entries corresponding to entities in the computer network, wherein each entry is associated with a trust score for at least one entity and a current location for the at least one entity; 
instructions for searching the database entries to identify an entity associated with a trust score that is better than or equal to the desired trust score; 
instructions for retrieving an indication of the current location of the identified entity from the database;

instructions for transmitting to the user device the threshold geography, and an indication of the entity corresponding to the current location of the entity, wherein the entity is a first entity:
instructions for storing the request to search for entities in the computer network; and
instructions for identifying a subset of the entities in the computer network that are associated with the activity to be performed in the future by a user of the user device; and 
instructions for updating the trust score of each entity in the computer network based on the activity to be performed in the future by the user; and 
instructions for automatically performing, without further user input, a subsequent search of the database entries to identify a second entity associated with a trust score that is better than or equal to the desired trust score by searching the updated trust scores of the subset of entities in the computer network to identify an entity associated with an updated trust score that is better than or equal to the desired trust score; and
instructions for receiving data at the user device for generating an alert indicating the second entity and an indication of the trust score associated with the second entity.

18.	(Currently Amended) The non-transitory computer-readable medium of claim 16, wherein each entity in the computer network is associated with an indication of at least one activity



.





















Allowable Subject Matter
6. 	Claims 1-8, 10-14, and 16-19 are allowed.
	The closest prior art, US Patent Publication No. 2015/0370801 A1 of Shah (hereinafter Shah) teaches a method and system for publishing an aggregate rating indicator based on a plurality of discrete rating indicators associated with a rated entity. The method includes searching a plurality of repositories containing the plurality of discrete rating indicators associated with the rated entity; wherein the closest prior art, US Patent Publication No.: 2015/0359039 A1 of Haque et al. (hereinafter Haque) teaches a system is described for creating a score for measurement devices facilitate a search for measurement devices in the internet of things, the system includes a server with an indexing subsystem that can retrieve measurement data from the plurality of measurement devices; wherein the closest prior art, US Patent Publication No.: 2016/0073271 A1 of Schultz et al. (hereinafter Schultz) teaches an approach is provided for causing an extension of secure emergency network resources via one or more trusted point of presence. The approach involves determining a networking context, wherein the networking context initiates a request to join an extension mesh network to a currently trusted network.
Also, Shah, Haque and Schultz fail to teach storing the request to search for entities in the computer network; and instructions for identifying a subset of the entities in the computer network that are associated with the activity to be performed in the future by a user of the user device; and instructions for updating the trust score of each entity in the computer network based on the activity to be performed in the future by the user.
	However, the prior arts of record such as  Shah, Haque and Schultz not teach or fairly suggest the steps as automatically performing, without further user input, a subsequent search of the database entries to identify a second entity associated with a trust score that is better than or equal to the desired trust score by searching the updated trust scores of the subset of 

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

7. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156